DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraph [0044], “1004” should be replaced with --104-- to agree with Figure 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said second signals” in lines 5 and 7 and "the first signal" in line 6.  There is insufficient antecedent basis for these limitations in the claim. For the purposes of examination, the limitations have been treated as “said second 
Regarding claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “a generator”, and the claim also recites “the generator preferably comprising a rectifying circuit” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the limitation has been treated as a required feature of the claims.
Regarding claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “the generator comprises a clipping circuit”, and the claim also recites “preferably comprising one or a plurality of Zener diodes and/or one of a plurality of transistors controlled by dividing bridges receiving said signals” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boezen (U.S. Patent 9,467,060) in view of Jordanger et al. (U.S. Patent 7,755,400, hereafter Jordanger).
Claim 1: Boezen teaches a method of controlling at least one switch (116; Figures 1 and 2), comprising: 
the delivery, by a transmitter module (102/202) and from a first square pulse signal (D1, D2; Figure 3), representative of the desired state of said switch (via GATE; Figure 3) and having cycles repeated at a switching frequency (frequency of D1 and D2; Figure 3), of second square pulse signals (V1, V2; Figure 3) all having a same frequency (frequency of 206), greater than the switching frequency (Figure 3 and column 5 lines 29-39), said second square pulse signals having with respect to one another at least one phase shift (phase shift between V1 and V2; Figure 3) having a 
the transmission of said second square pulse signals (V1 and V2) through capacitive elements (210) delivering phase-shifted signals (to 204); 
the reception, by a receiver module (204), of the phase-shifted signals (outputs of 210) reproducing said at least one phase shift (Figure 3).
Boezen does not specifically teach verification, by the receiver module, of a valid or invalid state of said at least one phase shift.
Jordanger teaches a receiver (218-226; Figure 2) comprising the verification, by the receiver module (218-226), of a valid or invalid state of said at least one phase shift (via window comparators 220A and 220B; column 6 lines 14-29); 
the obtaining and the storage (via RS latch 222), when the state of said at least one phase shift is valid, of a value (output of 222) from said phase-shifted signals (via 220A and 220B), said value being representative of the desired state of said at least one switch (DC and AC are still together at the output of 222; column 6 lines 25-29); and 
the application, to said at least one switch (via GATE of Boezen), of the obtained representative value if the state of said at least one phase shift is valid or of the stored representative value if the state of said at least one phase shift is invalid (output of 222 of Jordanger corresponding to outputs of 212 and 214 of Boezen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the verification of Jordanger in the circuit of Boezen to prohibit jitter on the output (column 3 lines 54-57 of Jordanger).

Claim 2: The combined circuit teaches said transmitter module (102/202 of Boezen) is referenced to a first potential (column 3 lines 43-51 of Boezen), said receiver module (104/204 of Boezen) being referenced to a second potential variable with respect to the first potential (column 3 lines 56-61 of Boezen).  

Claim 3: The combined circuit further teaches that the second potential (second voltage domain; column 3 lines 56-61 of Boezen) is a reference potential for controlling said at least one switch (column 4 lines 23-24 of Boezen).  

Claim 7: Boezen teaches a circuit (Figures 1 and 2) for controlling at least one switch (116) comprising: 
at least one driver (216) of application, to a control terminal of said at least one switch (GATE), of a square pulse control signal (Figure 3) having cycles repeated at a switching frequency (frequency of Q1 and Q2; Figure 3); and 
a module (104/204) for receiving phase-shifted square pulse signals (V1 and V2 via 118/210), representative of a desired state of said at least one switch (via D1, D2), the frequency of the cycles of said phase-shifted signals being greater than the switching frequency (Figure 3 and column 5 lines 29-39) and at least one phase shift between said phase-shifted signals (V1, V2) having a different value according to the desired state of said at least one switch (via 206, 208), the receiver module (104/204) delivering, to said driver (216), a value (Q1, Q2) corresponding to a value obtained (via 212, 214) from said at least one phase shift (via V1 and V2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the verification of Jordanger in the circuit of Boezen to prohibit jitter on the output (column 3 lines 54-57 of Jordanger).

Claim 11: Boezen teaches a system (Figures 1 and 2) for controlling at least one switch 116) comprising: 
a transmitter module (102/202) for delivering, from a first square pulse signal (D1, D2) representative of the desired state of said switch (via Figure 3) and having cycles repeated at a switching frequency (switching frequency of D1 and D2; Figure 3), second square pulse signals (V1 and V2) all having a same frequency (via 206), greater than the switching frequency (Figure 3 and column 5 lines 29-39), said second signals having with respect to one another at least one phase shift having a different value according to the state of the first signal (Figure 3); 
a control circuit according to claim 7 (according to the rejection above); and 
capacitive elements (118/210) of transmission of said second signals to said control circuit in the form of said phase-shifted signals (to 212, 214).  



Claim 18: The combined circuit teaches a switched-mode converter (column 1 lines 27-32 of Boezen) comprising one or a plurality of systems according to claim 11 (according to rejection above).  

Claim 19: The combined circuit teaches a switched-mode converter (column 1 lines 27-32 of Boezen) comprising one or a plurality of devices according to claim 13 (according to rejection above).

Claims 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boezen in view of Jordanger and further in view of Kojori et al. (U.S. Patent 7,777,370, hereafter Kojori).
Claim 4: Boezen and Jordanger teach the limitations of claim 1 above. Boezen and Jordanger do not specifically teach a generator. 
Kojori teaches a generator (406; Figure 4 and 14; Figure 6; column 8 lines 22-37, column 9 lines 25-27 and 34) of a voltage (V+, V-) uses an energy conveyed by said signals (via 302; Figure 4 and 12; Figure 16), the generator preferably comprising a rectifying circuit (column 8 lines 22-37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the generator taught by Kojori in the circuit of 

Claim 5: The combined circuit further teaches that said receiver module (104/204 of Boezen) is powered with said voltage (V+, V- of Kojori).  

Claim 6: The combined circuit further teaches that the generator (14; Figure 6 of Kojori) comprises a clipping circuit (diodes 30, 31), preferably comprising one or a plurality of Zener diodes and/or one of a plurality of transistors controlled by dividing bridges receiving said signals.  

Claim 8: Boezen and Jordanger teach the limitations of claim 7 above. Boezen and Jordanger do not specifically teach a generator. 
Kojori teaches a generator (406; Figure 4 and 14; Figure 6; column 8 lines 22-37, column 9 lines 25-27 and 34) of a voltage (V+, V-) uses an energy conveyed by said signals (via 302; Figure 4 and 12; Figure 16), the generator preferably comprising a rectifying circuit (column 8 lines 22-37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the generator taught by Kojori in the circuit of Boezen and Jordanger to compensate for gate signal amplitude levels (column 8 lines 22-26 of Kojori).

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boezen in view of Jordanger and further in view of Vielemeyer et al. (U.S. Patent Application Publication 2016/0043072, hereafter Vielemeyer).
Claim 14: Boezen and Jordanger teach the limitations of claim 13 above. Boezen and Jordanger do not specifically teach the at least switch is of HEMT type. 
Vielemeyer teaches at least one switch is of HEMT type ([0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the HEMT type switch of Vielemeyer in the circuit of Boezen and Jordanger to provide a high-side switch (Figure 1; [0039] of Vielemeyer).  

Claim 15:  Vielemeyer further teaches the at least one switch is with GaN ([0039]).

Claim 16: Boezen and Jordanger teach the limitations of claim 7 above. Boezen and Jordanger do not specifically teach a monolithic device. 
Vielemeyer teaches a monolithic device ([0038]) comprising a circuit according to claim 7 (according to the rejection above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the monolithic device as taught by Vielemeyer in the circuit of Boezen and Jordanger to reduce area requirements ([0038] of Vielemeyer). 
 
Claim 17: Boezen and Jordanger teach the limitations of claim 13 above. Boezen and Jordanger do not specifically teach a monolithic device. 


Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not fairly teach or suggest two logic gates each carrying out an XOR function, comparing a first phase-shifted signal respectively with a second and a third phase-shifted signal, the valid or non-valid state of said at least one phase shift being determined according to results of the comparisons in combination with the limitations of claims 9 and 7. Claim 10 is objected to merely for being dependent from claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849